HAMILTON, PJ.
1. Where defendant’s counsel assented to statement by plaintiff’s counsel that minimum verdict would be a certain sum, court’s statement'to jury that their verdict will necessarily be for plaintiff was not error.
2. In action for breach of employment contract, 'omission, in court’s charge as to measure of damages, of question of minimization of damages by efforts of plaintiff to secure other employment, held not reversible error, where omission was not called to court’s attention, and plaintiff fully testified as to her reasonable effort to secure employment and the failure.
(Cushing, J., concurs.)
For reference to full opinion, see Omnibux Index, last page, this issue.